EXHIBIT 23.0 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-51538 and No. 333-163818) of Greene County Bancorp, Inc. (the “Company”) of our report dated September 28, 2012, relating to the Company’s consolidated financial statements as of and for the years ended June 30, 2012 and 2011, which report appears in the Annual Report to Shareholders included as Exhibit 13 in this Form 10-K. /s/ ParenteBeard LLC Harrisburg, Pennsylvania September 28, 2012
